FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for twelve month period ending: 12/31/2009 Is this a transition report? N Is this an amendment to a previous filing? N Those items or sub-items with a box "[/]" after the item number should be completed only if the answer has changed from the previous filing on this form. 1. A. Registrant Name:COLI VUL 4 SERIES ACCOUNT OF FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY B. File Number: 811-22102 C. Telephone Number:303-737-3000 2. A. Street:50 MAIN STREET B. City:WHITE PLAINS C. StateNEW YORK D. Zip Code:10606 E. Foreign Country: 3. Is this the first filing on this form by Registrant? N 4. Is this the last filing on this form by Registrant? N 5. Is Registrant a small a business investment company (SBIC)? (If yes, complete only 89-110) N 6. Is Registrant a unit investment trust (UIT)? (If yes, complete only 111 through 132) Y 111. A. First Great-West Life & Annuity Insurance Company B. C. White Plains, New York10606 112. 113. 114. A. GWFS Equities, Inc. B. 8-033854 C. Greenwood Village, CO 80111 115. A. Deloitte & Touche LLP B. Denver, CO 80202 116. A. Y B. GREAT-WEST 117. A. Y B. N C. N D. Y E. N 118. 1 119. 0 120. 121. 1 122. 1 123. $0 124. 125. $0 126. $0 127. A. B. C. D. E. F. G. H. I. J. 1$0$0 K. L. 1$0$0 128. N 131. $0 132. Signature Page The following form or signature shall follow items 79, 85, 88, 104, 110 or 130 as appropriate.This report is signed on behalf of the registrant (or depositor or trustee). City of: Greenwood Village State of: Colorado Date: February 25, 2010 Name of Registrant, Depositor, or Trustee: COLI VUL 4 SERIES ACCOUNT OF FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY By: /s/ Julie J. Collett Witness /s/ Kristin L. Dunlap Julie J. Collett Kristin L. Dunlap Managing Counsel Lead Paralegal
